Citation Nr: 1609003	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for a psychomotor seizure disorder due to a traumatic brain injury (TBI) or as secondary to service-connected headaches.

4.  Entitlement to service connection for abnormalities in mood and affect, including daydreaming and a change in speech pattern, due to a TBI or as secondary to service-connected headaches (other than as a manifestation of a psychomotor seizure).

5.  Entitlement to service connection for an unsteady gait due to a TBI or as secondary to service-connected headaches (other than as a manifestation of a psychomotor seizure).

6.  Entitlement to service connection for a cervical spine disability due to a TBI or as secondary to service-connected headaches.

7.  Entitlement to service connection for pain and sensory disturbance of the left shoulder, arm, and hand due to a TBI or as secondary to service-connected headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2012, the Veteran testified at a videoconference Board hearing before the undersigned acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In April 2014 and March 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

In light of the evidence of record, including records from the Social Security Administration (SSA) reflecting the Veteran, by way of his representative, alleged that he was unable to work due to, among other things, his headaches, the Board finds that the issue of entitlement to a TDIU is part and parcel to the Veteran's claim for an increased rating for his headaches.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also SSA correspondence, January 2011 (SSA III of XI at p.32-33).  Therefore, the issue of entitlement to a TDIU is presently before the Board herein.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Headaches and TDIU

The Veteran's headaches are currently assigned a 10 percent disability rating, effective February 1, 1992.  The Veteran seeks an increased rating.  See Claim, May 2009.  As explained in the introduction above, the Board has also inferred the issue of entitlement to a TDIU.

Most recently, in March 2015, the Board remanded the Veteran's claim so that he could be afforded a new VA examination because the July 2014 VA examination report did not provide the necessary information to rate the Veteran's headaches, including frequency and duration.  Subsequently, a July 2015 VA examination was provided, which reflects the examiner noted the Veteran experiences migraine headaches but no prostrating attacks.  Regarding the effect of the Veteran's headaches on his occupational functioning, however, the VA examiner simply noted "occupation: former truck driver and farmer - not able to work since 2009."  The Board finds this notation to be insufficient with regard to the effect of the Veteran's headaches on his occupational functioning, particularly as the issue of entitlement to a TDIU is presently before the Board.  Therefore, this matter should be remanded to obtain a clarifying opinion from the July 2015 VA examiner to more clearly address the effect of the Veteran's headaches on his ability to perform occupational tasks - regardless as to whether he is currently employed, and regardless of the effect of any other conditions on the Veteran's occupation.

As the issue of entitlement to an increased rating for the Veteran's service connected headaches is being remanded herein for further development, the Board will defer decision on the issue of entitlement to a TDIU pending completion of that development as an intertwined matter.

B.  Other claims

The Veteran served on active duty from January 1981 to May 1983.  He claims that he has a psychomotor seizure disorder, cervical spine disability, and a pain and sensory disturbance of the left shoulder, arm, and hand, all due to a TBI in service, or as secondary to his service-connected headaches.

The Veteran alleges his psychomotor seizure symptoms or manifestations include hallucinatory phenomena (taste and smell), abnormalities of mood or affect (fear, terror, anger, daydreaming, and a change in speech pattern), and an altered gait.  See Claim, May 2009; see generally 38 C.F.R. § 4.122 (2015).

The Board notes that it has characterized the issues on appeal more broadly to include separate claims of entitlement to service connection for abnormalities of mood or affect, and of service connection for an altered gait, both due to a TBI or as secondary to service-connected headaches (other than as psychomotor seizure symptoms).

Regarding the Veteran's alleged TBI, the Board acknowledges that June 1981 service treatment records reflect the Veteran reported being struck in the forehead by a 50 caliber weapon, and he subsequently complained of headaches and visual disturbances.  Examination revealed no noticeable neurological deficits, strength was symmetrical in all extremities, and his gait was normal.  Diagnoses including headaches, rule-out migraines, and possible head trauma were noted.  See Service treatment records at p.57-76.  A June 9, 1981 record notes the injury occurred 10 to 11 days prior, and there was no evidence of injury to the head at that time.  A June 1981 skull x-ray series showed no abnormality.

With regard to the Veteran's claimed psychomotor seizure disorder, the Board notes there is no diagnosis of any seizure disorder shown in the Veteran's post-service treatment records, including his VA treatment records.  A June 1991 VA examination report notes the Veteran's history of a head injury in service, and that the Veteran experienced headaches, but specifically no seizures.  While the Board acknowledges that the Veteran reported to SSA that he was treated in March 2011 at Northwest Medical Center for a seizure, those treatment records from Northwest Medical Center records show only diagnosed generalized weakness based on the Veteran's report of experiencing a loss of feeling in his legs at 2:00AM.  No seizure was diagnosed, and a CT scan of the head was negative.  The Board also acknowledges a May 2011 VA emergency treatment record showing the Veteran reported he reported experiencing an "eerie" feeling, and collapsing on the couch, but an atypical migraine with aura was diagnosed, not a seizure.  The Board also acknowledges an October 2011 record reflects the Veteran was noted as walking slowly, talking slowly, and maybe slurring words, and that a history of seizures was noted, albeit such history appears to be based on the Veteran's report.  

The Board adds that there is no record of treatment for any hallucinatory phenomena (taste and smell), or altered gait.  In fact, several recent VA treatment records reflect that the Veteran's gait was normal.

With regard to the Veteran's claimed abnormalities of mood and affect, a September 2009 VA treatment record reflects that the Veteran reported depression.  A December 2010 SSA mental health evaluation reflects a diagnosed major depressive disorder with possible psychotic features.  See VBMS, SSA records (pt.1 of 11 at p.132).  Subsequent VA treatment records reflect the Veteran has been followed for diagnosed major depression.  See, e.g., July 2011.  The Board also acknowledges that an earlier April 1985 VA treatment record noted a possible nervous condition.

As an aside, with regard to Veteran's SSA records, the Board notes that the Veteran claimed entitlement to SSA disability benefits due to depression and "nerve damage" in his left shoulder, arm, and hand.  See VBMS, SSA records (pt. 1 of 11 at p.7, 16).

Regarding the Veteran's claimed cervical spine disability, he asserts that his cervical spine was injured in the same incident in which he was struck in the face with the 50 caliber weapon, and that he was in a neck brace for several months afterwards.  See Claim, May 2009.  The Board notes, however, that the Veteran's service treatment records are silent as to any neck injury in service or treatment with a neck brace.  Post-service, a March 2009 VA cervical spine x-ray report notes a history of left shoulder and arm pain, and impressions of bilateral foramen stenosis at C3-C4 bilaterally, and suspicious findings of degenerated discs at C5-6 and C6-7.  Recent August 2013 and September 2013 VA treatment records reflect complaints of neck pain and diagnosed neck pain.  

Regarding his claimed pain and sensory disturbance of the left shoulder, arm, and hand, the Board finds it noteworthy that several treatment records in the claims file reflect that the Veteran reported a history of a falling 55 to 56 feet and landing on his elbows in the 1980s, and having resultant bilateral elbow surgery involving pin placement.  See, e.g., VA treatment records, August 2007 and April 2009.  VA treatment records show the Veteran complained of elbow pain in August 2007.  A February 2009 x-ray of the left arm showed postsurgical changes and old posttraumatic changes of the elbow.  An April 2009 MRI of the left shoulder reflects an impression of degenerative changes of the acromioclavicular joint that may predispose to impingement.  An April 2009 VA treatment record reflects he reported a four-month history of intermittent dysesthesia in the 4th and 5th fingers of his left hand extending up to his wrist, as well as tenderness around his left elbow that radiated up to his left shoulder.  It was noted that his symptoms were suggestive of possible cubital tunnel syndrome, but the possibility of radiculopathy could not be completely ruled out.  A May 2009 VA orthopedic record reflects diagnosed impingement syndrome.

Most recently, in March 2015, the Board remanded the Veteran's claims so that a new VA examination could be provided because the July 2014 VA examination report was cursory and did not adequately address any of the disabilities claimed by the Veteran.  Subsequently, the Veteran was afforded VA examinations in July 2015.  Regrettably, the Board finds that the VA examinations are not adequate upon which to base a decision with regard to the Veteran's claims.

The July 2015 VA examiner opined the Veteran had no seizure disorder, noting there was no history of diagnosis or treatment and that a prior CT scan of his head was normal.  While that may be so, the examiner did not address any of the Veteran's claimed symptoms involving hallucinatory phenomena (taste and smell), abnormalities of mood or affect (fear, terror, anger, daydreaming, and a change in speech pattern), and an altered gait.  Therefore, the Board finds a remand is warranted so that a new VA examination may be provided that addresses the Veteran's claimed symptoms involving hallucinatory phenomena (taste and smell), abnormalities of mood or affect (fear, terror, anger, daydreaming, and a change in speech pattern), and an altered gait.  

The Board adds that because the Veteran has a diagnosed major depressive disorder, the Veteran should be afforded a VA psychiatric examination to address the etiology of his major depression.

The July 2015 VA examiner noted the Veteran had degenerative joint disease of the cervical spine, and opined that it is less likely than not due to the claimed in-service injury, but did not provide any rationale for the opinion.  The examiner also did not address whether the Veteran's cervical spine condition was caused or aggravated by his service-connected headaches.  Therefore, this matter should be remanded so that a VA medical opinion may be obtained regarding the etiology of the Veteran's cervical condition that provides an adequate rationale, and which addresses not only whether any cervical condition was incurred in the same incident in which the Veteran was struck in the face with a 50-caliber weapon in service in June 1981, but also whether it is otherwise due to a TBI or secondary to his service-connected headaches.

In addition, the Board notes that there appear to be outstanding private treatment records relating to the Veteran's cervical spine claim.  An April 2012 VA treatment record tends to indicate the Veteran may have had an x-ray at Springfield Hospital that showed degenerative joint disease, but none of these records from Springfield Hospital have been associated with the claims file.  On remand, any relevant outstanding treatment records from Springfield Hospital should be associated with the claims file.

Also, March 2013 and April 2013 VA treatment records reflect the Veteran had an outside primary care physician, Dr. M.M.  On remand, any relevant outstanding treatment records from Dr. M.M. relating to any of the Veteran's claims should be associated with the claims file.

Also, August 2013 VA treatment records reflect the Veteran was scheduled for cervical spine x-rays in August 2013.  On remand, the Veteran's more recent VA treatment records should be associated with the claims file, including copies of any August 2013 cervical spine x-ray report.

Regarding the Veteran's claimed pain and sensory disturbance involving his left shoulder, arm, and hand, the VA examination report reflects the VA examiner diagnosed left shoulder impingement, and noted it was "a very complicated picture," that the Veteran has known neural foraminal stenosis in his neck, and that his symptoms may all be neurologic in origin.  In a separate VA medical opinion form, however, the same VA examiner simply opined that the Veteran's left shoulder condition is less likely than not related to the claimed incident in service (presumably the Veteran's claimed TBI), but did not provide any rationale or otherwise address whether the Veteran's left shoulder condition was secondary to his headaches.  The examiner also never addressed the etiology of the Veteran's left arm and hand complaints.  Therefore, this matter should also be remanded to afford the Veteran a new VA examination to address, with an adequate rationale, whether his diagnosed left shoulder impingement syndrome is due to a TBI or secondary to his service-connected headaches, and to address the nature and etiology of the Veteran's claimed left arm and left hand symptoms.  The degenerative changes shown in the April 2009 VA MRI of the Veteran's left shoulder should also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (VBMS) any outstanding private treatment records from Springfield Hospital relating to the Veteran's claimed cervical spine condition, including any x-ray report.  See April 2012 VA treatment record.

2.  Associate with the claims file (VBMS) any outstanding private treatment records from Dr. M.M.(apparently the Veteran's primary care physician) relating to any of the Veteran's claims.  See March 2013 and April 2013 VA treatment records.

3.  Associate with the claims file (VBMS) a copy of any VA cervical spine x-ray report dated around August 2013, as well as copies of all of the Veteran's more recent VA treatment records dated since May 2014.

4.  After all of the above development has been completed, schedule the Veteran for a VA neurological examination to address as follows:

a) Service connection for a psychomotor seizure disorder - involving hallucinatory phenomena (taste and smell), abnormalities of mood and affect (fear, terror, anger, daydreaming, and a change in speech pattern), and an altered gait;
b) Service connection for a cervical spine condition;
c) Service connection for pain and sensory disturbance of the left shoulder, arm, and hand; and
d) Increased rating for headaches.

The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should specifically opine as to whether the Veteran has a psychomotor seizure disorder, and if so, whether it is "at least as likely as not" that the Veteran's psychomotor seizure disorder is related to the incident in service involving being struck with a 50-caliber weapon, related to a TBI from that incident, or whether it is caused or aggravated by the service-connected headaches.

Please note that if the VA examiner opines that the Veteran has no psychomotor seizure disorder, the examiner must address the nature and etiology of the Veteran's alleged symptoms involving hallucinatory phenomena (taste and smell), abnormalities of mood and affect (fear, terror, anger, daydreaming, and a change in speech pattern), and an altered gait.

Please ask the VA examiner to specifically address whether it is "at least as likely as not" that the Veteran's cervical spine condition is related to the incident in service involving being struck with a 50-caliber weapon, related to a TBI from that incident, or whether it is caused or aggravated by the service-connected headaches.

For each disability diagnosed of the left shoulder, left arm, and left hand, the examiner is asked to opine whether it is "at least as likely as not" that each condition due to a TBI, or whether it is caused or aggravated by the service-connected headaches.

Also, please ask the VA examiner to address the Veteran's diagnosed left shoulder impingement syndrome, and left shoulder degenerative condition, and to address the nature and etiology of the Veteran's complaints of pain, numbness, and tingling in his left arm and hand.

Finally, the VA examiner should address the current severity of the Veteran's service-connected headaches, including the frequency of any prostrating attacks.  The VA examiner should also note whether the Veteran experiences prostrating and prolonged attacks productive of severe economic inadaptability.  Ask the VA examiner to address the effect of the Veteran's headaches on his activities of daily living and his ability to perform occupational tasks in a work like setting (regardless as to whether the Veteran is not presently employed).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After all of the above development has been completed, schedule the Veteran for a VA psychiatric examination relating to the Veteran's claimed abnormalities of affect and mood, including fear, terror, anger, daydreaming, and a change in speech pattern.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  For each mood and affect disorder diagnosed on examination (separate from a mere symptom of a psychomotor seizure), the examiner is asked to opine whether it is "at least as likely as not" that the mood or affect disorder is related to the incident in service involving being struck with a 50-caliber weapon, related to a TBI from that incident, or whether it is caused or aggravated by the service-connected headaches.

Please note that if the VA examiner opines that the Veteran has no diagnosed mood or affect disorder, the VA examiner should provide a thorough rationale for such an opinion.

Also please ask the VA examiner to address the nature and etiology of the Veteran's diagnosed depression shown in the VA treatment records and SSA records, including whether it is "at least as likely as not" related to the incident in service involving being struck with a 50-caliber weapon, related to a TBI from that incident, or whether it is caused or aggravated by the service-connected headaches.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

